Dear Ms. Broussard:
You have requested an opinion of this office on LSA-R.S. 46:236.5
regarding expedited process for establishment of paternity and establishment or enforcement of support. Specifically, you ask if this statute authorizes the courts to assess an administrative fee for expedited process on cases that have not been brought through the expedited court system.
Louisiana R.S. 46:236.5B(1) states:
  Any court with jurisdiction to establish paternity or to establish or enforce support obligations shall implement an expedited process for the establishment or enforcement thereof in accordance with existing judicial procedures or the provisions of Subsection C of this Section. "Expedited process" means administrative or expedited judicial processes or both which increase effectiveness and meet completion time frames specified in Paragraphs (1) and (2) of Subsection A of this Section. Such a court may collect and distribute support obligations and may, by court order or rule, assess and collect a sum payable by the obligor as a fee of not more than five percent of all existing and future support obligations to fund the administrative costs of a system for expedited process. The fee may be assessed and collected against existing and future arrearages as well as ongoing support payments, whether or not an arrearage exists. The fee shall be assessed only against the payor of support and such assessment shall not reduce the amount of child support owed the obligee.
  Under Louisiana R.S. 46:236.5, courts hearing child support and paternity matters are required to have procedures in place to expedite those cases. (Attorney General Opinion 00-83.)
The courts having jurisdiction over child support and paternity mattersshall implement an expedited process and may appoint a hearing officeror use existing judicial procedures to implement an expedited process. The courts use the fee to fund the administrative costs associated with the expedited judicial proceedings, including salaries of hearing officers and other court personnel, courtroom and office space, supplies and equipment. (Attorney General Opinion 00-83).
Based on both the statute and a prior Attorney General Opinion, the administrative fee of not more than five percent of all existing and future support obligations may be collected to fund the administrative costs of a system for expedited process. It may not be collected on cases that are not brought through the expedited court system.
If we can be of further assistance, please do not hesitate to contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ____________________ SUE MCNABB Assistant Attorney General
RPI:SM/sfj
DATE RELEASED: January 28, 2003